Citation Nr: 1608383	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 31, 2012 for the award of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1981 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision from Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

No informal claim for PTSD or any type of psychiatric disability was received by the VA prior to July 31, 2012.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 2012 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran seeks an effective date prior to July 31, 2012 for the grant of service connection for PTSD.  Having carefully considered the claim, the Board finds that the evidence does not support the Veteran's contentions and the appeal is denied.  

The Veteran initially filed a claim for PTSD in July 31, 2012, which is his current effective date for his award of service connection.  However, the Veteran claims that PTSD symptoms were present prior to this date, and that PTSD symptomology was noted on his 1994 Gulf War examination.  
The Board has reviewed the Veteran's Gulf War examination and it is noted that the Veteran complained of joint problems, stomach disorder, sleep disturbances, memory problems, weight gain and asthma.  His Gulf War examination did not diagnose the Veteran with a mental or psychiatric disability.  A non-specific sleep disturbance was diagnosed, described as early morning arousal without symptoms of major depression and without daytime somnolence.  The Veteran specifically denied any subjective symptoms of depression.  The Veteran's claim for a sleep disorder was denied in an April 1999 rating decision; the Veteran was notified of the denial in an April 12, 1999 letter and the Veteran did not submit new evidence within a year of this decision or file a notice of disagreement; as such that decision is final.  38 C.F.R. § 20.302. 

The Veteran underwent a VA examination in September 1997.  His neurologic examination for sleep troubles did not reveal any psychiatric or mental disabilities.  The Veteran specifically denied having bad dreams or any complaints of anxiety.  An evaluation of his psychiatric and personality were normal.  

Under 38 C.F.R. § 3.400(r), the Veteran is entitled to an effective date of whichever is later between the receipt of the claim or the date entitlement arose.  The RO has already given an effective date that is equivalent to the date of claim.  The evidence of record does not suggest that either entitlement rose prior to the date of claim, or that the Veteran had previously applied for a psychiatric disability prior to his claim for PTSD.  In this case, there is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of service connection for PTSD.  Accordingly, the claim for an effective date prior to July 31, 2012 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated January 2013 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

An effective date prior to July 31, 2012 for the grant of service connection for PTSD is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


